DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 5/31/22, are fully acknowledged by the Examiner. Currently, claims 22 are pending with claims 1-21 canceled, and claim 22 new. The following is a complete response to the 5/31/22 communication.  Since the preliminary amendments are entered, the response filed on 6/22/2022 is not valid.  The non-final mailed on 6/02/2022 is vacated.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yates (US 5,810,811) in view of Worrell (US 2012/0078248), in further view of Zaver (US 2007/0135826).
Regarding claim 22, Yates teaches an elongate shaft (30 as in Fig. 2); an end effector rotatable relative to the elongate shaft (50 pivot from an open to close position to grasp tissue), wherein the end effector is movable between an open position, a closed position, and a final closed position (50 pivot from an open to close position to grasp tissue as in Figs. 3-5), the end effector comprising:a cartridge jaw comprising a replaceable staple cartridge (jaw 34 with cartridge 23 as in Fig. 3), wherein the staple cartridge comprises: a first tissue compression surface (35 facing jaw 32 as in Fig. 6 and col. 6, lines 42-44); and a longitudinal cartridge jaw slot (slot as channel 26); a second jaw (754), comprising: a second tissue compression surface (surface facing jaw 732);staple cavities (pockets 36,37);
Staples removable stored in the staple cavities (100 in the cavities);
And an anvil jaw (32) comprising:
a second tissue compression surface (33 facing jaw 34); and a longitudinal anvil jaw slot (42); and a firing member assembly movable from a proximal position to a distal fully-fired position during a firing stroke to eject the staples from the staple cartridge (wedge 13 advances drivers 24 into staples to eject the staples as in col. 8, lines 35-53).
Yates teaches a flexible push tube (41), but is silent regarding the firing member comprising:
an anvil jaw-engaging cam extending from the central portion that engages the anvil jaw during the firing stroke;
a cartridge jaw-engaging cam extending from the central portion that engages the cartridge jaw during the firing stroke, wherein the anvil jaw-engaging cam and the cartridge jaw-engaging cam co-operatively hold the first tissue compression surface and the second tissue compression surface in the final closed position and in compression against patient tissue captured intermediate the cartridge jaw and the anvil jaw during the firing stroke; and
a flexible push tube comprising laser-cut segments connected to the central portion intermediate the anvil jaw-engaging cam and the cartridge jaw engaging- cam. 
Worrell teaches a firing member that opens and closes as in par. [0150]-[0151] comprising a central portion (1764), a first cam configured to engage the first jaw member (1762 cams against 1746 to open jaw 1742 as in par. [0151]), and a second cam configured to engage the second jaw member (cam 1766 to open lower jaw 1744), the jaw members holding tissue therebetween (Fig. 39a-b).
Zaver teaches a flexible push tube of a flexible tube surgical device comprising laser-cut segments connected to the central portion of the firing member (Fig. 25 and par. [0257]).
It would have been obvious to one of ordinary skill in the art to modify Yates with the cam mechanism of Worrell replacing the mechanism of Yates, allowing for both jaws to open and close. This would allow for larger pieces of tissue to be grasped by the forceps device. It would have further been obvious to one of ordinary skill in the art to modify Worrell with the laser cut segments of Zaver, to allow for the flexibility desired by 41 of Yates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                    /JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794